Title: To James Madison from David Bailie Warden, 24 November 1812
From: Warden, David Bailie
To: Madison, James


Sir,Paris, 24 november 1812.
I have the honor of sending you two brochures of the national Institute, the contents of which are very interesting. I also inclose some french gazettes which contain some details concerning the situation of the french armies. Letters, which I have now received from the united States, announce the pleasing intelligence, that you will be reelected by a great majority. I have taken the liberty of writing a note to Mrs Madison by Dr Morell. I am, Sir, with profound respect your most obedt & humble Servt.
D B. Warden
